STATE OF MICHIGAN

                              COURT OF APPEALS



AMANDA TOLEN,                                                        UNPUBLISHED
                                                                     October 22, 2015
                 Plaintiff-Appellant,
V                                                                    No. 321990
                                                                     Alpena Circuit Court
RENEE N. KARSCHNICK,                                                 LC No. 13-005400-NO


                 Defendant,

and

ALPENA HOLLYWOOD SCHOOL OF
BEAUTY A & T HOLLYWOOD a/k/a PARDEE
TIME COSMETOLOGY SCHOOL, L.L.C.

                 Defendant-Appellee.


Before: BOONSTRA, P.J., and SAAD and HOEKSTRA, JJ.

PER CURIAM.

       In this slip-and-fall case, plaintiff appeals from the circuit court’s order that granted
summary disposition in favor of defendant Alpena Hollywood School of Beauty (AHSB), the
beauty school where appellant fell and injured herself. Because AHSB had no notice of the
hazard and because the hazard was open and obvious, we affirm.

                                        I. BASIC FACTS

       Plaintiff was a student at AHSB. As part of the students’ training, they performed
beautician services for customers.1 On June 16, 2010, plaintiff was assigned to give a customer a
pedicure. Before escorting the customer to the pedicure station, plaintiff set the station up, which
included carrying a five-gallon bucket of water across the room and over to the station. After
having escorted the customer to the pedicure station, plaintiff poured some of the water from the


1
    The customers acknowledged in signed forms that students were performing these services.


                                                -1-
bucket into the pedicure tub.2 Plaintiff explained that after she filled the pedicure tub with water,
she placed the bucket “behind [her] to the side.”

       After about five to seven minutes into the pedicure, plaintiff realized that a fellow student
needed assistance due to fingernail polish remover getting in the student’s eyes. Plaintiff then
excused herself from her customer, stood up, “took a step back,” and slipped and fell in a large
puddle of water that she did not see at the time. Plaintiff explained that the puddle was large
enough “to make me wet from my knee up to my shoulder when I landed” and added, “It was a
good size amount of water.” Plaintiff also testified that the bucket of water she had placed
behind her had been moved without her knowledge.

        Plaintiff filed a complaint that alleged premises liability and negligence. AHSB moved
for summary disposition on the alternative grounds that the hazard that allegedly caused plaintiff
to fall was an open and obvious one and that plaintiff failed to offer proof that AHSB knew of
the hazard. The trial court agreed with both of AHSB’s arguments and granted summary
disposition pursuant to MCR 2.116(C)(10).

                                  II. STANDARD OF REVIEW

        Review of a decision on a motion for summary disposition presents a question of law,
which we review de novo. Veenstra v Washtenaw Country Club, 466 Mich. 155, 159; 645 NW2d
643 (2002). A motion for summary disposition pursuant to MCR 2.116(C)(10) tests the factual
support of a claim. Decker v Flood, 248 Mich. App. 75, 81; 638 NW2d 163 (2001). The court
considers the pleadings, affidavits, and other evidence filed in the action or submitted by the
parties in the light most favorable to the nonmoving party. Id. “The court should grant the
motion only if the affidavits or other documentary evidence show that there is no genuine issue
of material fact and the moving party is entitled to judgment as a matter of law.” Id.

                                          III. ANALYSIS

       It is important to note that, while plaintiff alleged discrete counts of premises liability and
ordinary negligence in her complaint, the trial court addressed the complaint as sounding solely
in premises liability.3 On appeal, plaintiff does not challenge the trial court’s treatment of her


2
  Although plaintiff testified that she filled the five-gallon bucket to nearly four or four-and-a-
half gallons, she acknowledged that she only poured a very small portion into the pedicure tub.
Plaintiff explained that other students in the pedicure area would share from the same bucket. In
fact, at the time in question, plaintiff testified that there were four or five students working in the
pedicure area but that there were only two buckets present.
3
  We note that this is perfectly acceptable for a court to do because “[c]ourts are not bound by the
labels that parties attach to their claims.” Buhalis v Trinity Continuing Care Servs, 296 Mich
App 685, 691; 822 NW2d 254 (2012). In fact, “[i]t is well settled that the gravamen of an action
is determined by reading the complaint as a whole, and by looking beyond mere procedural
labels to determine the exact nature of the claim.” Adams v Adams (On Reconsideration), 276
Mich. App. 704, 710-711; 742 NW2d 399 (2007).


                                                 -2-
complaint. Accordingly, we similarly will treat plaintiff’s cause of action as sounding solely in
premises liability.

        “In a premises liability action, a plaintiff must prove the elements of negligence: (1) the
defendant owed the plaintiff a duty, (2) the defendant breached that duty, (3) the breach was the
proximate cause of the plaintiff’s injury, and (4) the plaintiff suffered damages.” Benton v Dart
Props, Inc, 270 Mich. App. 437, 440; 715 NW2d 335 (2006). The specific duty that a landowner
owes to those who enter the landowner’s land is determined by the status of the visitor. Stitt v
Holland Abundant Life Fellowship, 462 Mich. 591, 596; 614 NW2d 88 (2000). Michigan
recognizes three traditional categories of visitors: trespasser, licensee, and invitee. Id. Plaintiff
alleged that she was an invitee, and AHSB accepted this premise for the purposes of its motion
for summary disposition. Thus, we will treat plaintiff as an invitee for purposes of the motion as
well. “With regard to invitees, a landowner owes a duty to use reasonable care to protect
invitees from unreasonable risks of harm posed by dangerous conditions on the owner’s land.”
Hoffner v Lanctoe, 492 Mich. 450, 460; 821 NW2d 88 (2012) (footnote omitted).

                                           A. NOTICE

        But a landowner only owes an invitee a duty to protect if the landowner has actual notice
of the hazard or if the landowner would have discovered the hazard with the exercise of
reasonable care. Id.; Stitt, 462 Mich. at 597. Plaintiff concedes that there is no evidence to show
that AHBS had actual knowledge of the puddle of water. Nonetheless, plaintiff asserts that
AHBS had constructive notice of the puddle. A landowner’s constructive notice of a condition is
established if, from the evidence, the condition is of such a character, or has existed for a
sufficient length of time, that the landowner should have had knowledge of it. Clark v Kmart
Corp, 465 Mich. 416, 419; 634 NW2d 347 (2001). However, the fact that the bucket had been on
the floor for only five to seven minutes before plaintiff fell is not long enough to impute to
AHSB actual notice of the slippery condition.

       Plaintiff contends that AHSB was on notice because an agent of AHSB, i.e., another
student, must have created the hazard by spilling the bucket of water. Assuming without
deciding that a student qualifies as an agent of AHSB, AHSB is entitled to summary disposition
because plaintiff offered nothing other than speculation that another student actually created the
puddle. See Fields v Suburban Mobility Auth for Regional Transport, ___ Mich App ___; ___
NW2d ___ (Docket No. 318235, issued June 25, 2015), slip op, p 3 (“[P]arties opposing a
motion for summary disposition must present more than conjecture and speculation to meet their
burden of providing evidentiary proof establishing a genuine issue of material fact.”) (quotation
marks and citations omitted).

       Plaintiff also avers that actual knowledge of the practice of carrying lidless five-gallon
buckets of water across the room should serve as constructive notice of any resulting puddles.
However, plaintiff has offered no evidence that such water spillages occurred as a result of the
buckets being carried. On the contrary, the only evidence on this matter is from the school’s
owner, who testified that in the 13 years that this practice of carrying buckets without lids has
taken place, spilling has not been an issue because the buckets “were deep enough to protect
anything from splashing out.”


                                                -3-
       For these reasons, the trial court correctly held that plaintiff failed to offer evidence to
show that AHSB had knowledge of the dangerous condition that caused her fall.

                                    B. OPEN AND OBVIOUS

        As already discussed, “[w]ith regard to invitees, a landowner owes a duty to use
reasonable care to protect invitees from unreasonable risks of harm posed by dangerous
conditions on the owner’s land.” Hoffner, 492 Mich. at 460 (footnote omitted). However, this
duty does not require a landowner to protect an invitee from dangers that are “open and
obvious.” Benton v Dart Props, Inc, 270 Mich. App. 437, 440-441; 715 NW2d 335 (2006). Open
and obvious dangers cut off a landowner’s duty because “there is an overriding public policy that
people should ‘take reasonable care for their own safety’ and this precludes the imposition of a
duty on a landowner to take extraordinary measures to warn or keep people safe unless the risk is
unreasonable.” Buhalis, 296 Mich. App. at 693-694, quoting Bertrand v Alan Ford, Inc, 449
Mich. 606, 616-617; 537 NW2d 185 (1995); see also Anderson v Wiegand, 223 Mich. App. 549,
554; 567 NW2d 452 (1997) (stating that a “possessor of land is not an absolute insurer of the
safety of an invitee”).

        Whether a hazard is open and obvious is preliminarily a question of law. Knight v Gulf &
Western Props, Inc, 196 Mich. App. 119, 126; 492 NW2d 761 (1992), citing Riddle v McLouth
Steel Products Corp, 440 Mich. 85, 95-97; 485 NW2d 676 (1992). A danger is open and obvious
even if the plaintiff did not know of its existence, but “an average user with ordinary
intelligence” would have discovered it and the risk presented upon casual inspection. Novotney v
Burger King Corp (On Remand), 198 Mich. App. 470, 475; 499 NW2d 379 (1993); see also
Bertrand, 449 Mich. at 611 (“[T]he open and obvious danger doctrine will cut off liability if the
invitee should have discovered the condition and realized its danger.”).

        Here, plaintiff claims that the water was not detectable, and therefore not open and
obvious, because she “was looking where she was stepping but was unable to see [the water].”
This assertion is wholly unsupported by the record. Nowhere did plaintiff testify that she was
looking where she was stepping. Instead, she stated that she “took a step back” and slipped on
water that she did not see. The fact that plaintiff did not see the water—either because she was
not looking, as is the case here, or for any other reason—is not the test because the test is an
objective one. Watts v Mich Multi-King Inc, 291 Mich. App. 98, 102; 804 NW2d 569 (2010).
Moreover, after the fall, plaintiff described the puddle as “large” that was “big enough to make
me wet from my knee up to my shoulder.” There is nothing in the record to indicate that she, or
any other average user, would have had difficulty in seeing this large amount of water. While
plaintiff suggests that the shine or sheen of the floor caused the water to be undetectable, there is
nothing in the record to show that the shine had any such effect. Just because a floor has some
shine or sheen to it does mean that water sitting on it necessarily is difficult to perceive upon
casual inspection, especially if the amount of water is “large.” Again, the fact that plaintiff had




                                                -4-
no difficulty in seeing the puddle once she was looking at the area belies her claim that the floor
made the hazard undetectable.4

        For these reasons, the trial court properly granted AHSB’s motion for summary
disposition on the ground that the hazard that allegedly caused appellant to slip and fall was open
and obvious.

       Affirmed. AHSB, as the prevailing party, may tax costs pursuant to MCR 7.219.



                                                            /s/ Mark T. Boonstra
                                                            /s/ Henry William Saad
                                                            /s/ Joel P. Hoekstra




4
  We also note that plaintiff had no difficulty discerning the absence of water. When she was
asked if there was any water present before she started the pedicure procedure, she replied that
there was none. If it was virtually impossible to distinguish water on the floor surface due to its
sheen, then plaintiff should not have been able to tell that the area previously was dry upon
inspection.


                                                -5-